Order entered December 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01664-CR

                                LEMUEL MOSLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F11-57352-I

                                            ORDER
        The Court GRANTS court reporter Kendra Thibodeaux’s December 5, 2013 request for

an extension of time to file the reporter’s record. We ORDER Ms. Thibodeaux to file the

complete reporter’s record, including exhibits, by FRIDAY, JANUARY 17, 2014.

        We ORDER the Dallas County District Clerk to file the clerk’s record by JANUARY 6,

2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, Kendra

Thibodeaux, court reporter; Gary Fitzsimmons, Dallas County District Clerk; the Dallas County

District Clerk’s Office, Criminal Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE